        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 1 of 16                    FILED
                                                                                2020 Dec-04 PM 04:00
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA

OMAR LOTFI,                                  )
                                             )
      Plaintiff,                             )     CIVIL ACTION NO.:
                                             )
v.                                           )
                                             )     JURY TRIAL DEMANDED
KOCH FOODS OF GADSDEN, LLC.,                 )
                                             )
      Defendant.                             )


                                  COMPLAINT


      COMES NOW, the Plaintiff, Omar Lotfi, by and through his attorneys of

record, and files this Complaint against the Defendant, Koch Foods of Gadsden,

LLC., and states as follow:

                              NATURE OF THE CASE

      1.     This is a lawsuit brought by the Plaintiff, Omar Lofti, seeking

permanent relief from unlawful discrimination and retaliation committed against

him by the Defendant, Koch Foods of Gadsden, LLC.

      2.     The practices committed by the Defendant violate Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”) and the

Civil Rights Act of 1866, 42 U.S.C. § 1981 (“§ 1981”).
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 2 of 16




                          JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over this cause of action

pursuant to 28 U.S.C. §§ 1331, 1343, and 42 U.S.C. § 2000e, et seq.

      4.     Plaintiff has fulfilled all conditions precedent to the institution of this

action under Title VII.

      5.     Plaintiff timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”), Charge Number 420-2020-

01931. (Attached to this Complaint as Exhibit A).

      6.     On September 2, 2020, the EEOC issued Plaintiff a Notice of Right to

Sue. (Attached to this Complaint as Exhibit B).

      7.       Plaintiff has timely filed this action within ninety (90) days of his

receipt of the Notice of Right to Sue pursuant to Title VII.

      8.     The Defendant is located and/or doing business within this judicial

district and division.

      9.     This action is brought within the judicial district wherein the unlawful

employment practices were committed, making venue proper under 28 U.S.C. §

1391(b).




                                          2
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 3 of 16




                                     PARTIES

       10.    Plaintiff Omar Lotfi (“Plaintiff” or “Mr. Lotfi”) was more than nineteen

(19) years old at the time of the events in question and is currently a resident of

Etowah County in the State of Alabama.

       11.    Mr. Lotfi, an Egyptian male who practices Islam, began his

employment with the Defendant in March 2015 and remained so employed until the

termination of his employment on or about October 31, 2019.

       12.    Defendant Koch Foods of Gadsden, LLC (“Defendant” or “Koch”) is

an Alabama company with a principal place of business located at 501 Paden Road

in Gadsden, Alabama.

       13.    At all times relevant to this action, Defendant has performed business

in the State of Alabama and has maintained and operated a manufacturing plant

located in the City of Gadsden in the Northern District of Alabama, where Plaintiff

was employed at the time of the termination of his employment.

       14.    Defendant is engaged in an industry affecting commerce and has fifteen

(15) or more employees and employers within the meaning of 42 U.S.C. § 2000e

(b), (g) and (h).

                            STATEMENT OF FACTS

       15.    On or about March 1, 2015, Mr. Lotfi was hired by Defendant as an

Electrician for its Gadsden, Alabama location.


                                          3
          Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 4 of 16




         16.   From the outset of Mr. Lotfi’s employment, he was subjected to

discrimination from coworkers due to his national origin and his religion.

         17.   Mr. Lotfi, as early as 2015, was approached by a Caucasian coworker,

who lifted Mr. Lotfi’s smock and commented that she “was searching for bombs.”

         18.   Mr. Lotfi often dealt with harassment as described above while

employed by Koch.

         19.   More recently, on or about September 11, 2019, Mr. Lotfi was

approached by a Caucasian coworker, who told Mr. Lotfi that it was “his cousins”

(referring to Mr. Lotfi’s national origin and religion) that were responsible for the

September 11, 2001 terrorist attacks.

         20.   In addition to his comments accusing Mr. Lotfi of somehow being

connected to September 11th terrorists, the same Caucasian coworker accused Mr.

Lotfi, with no basis other than his national origin and religion, of damaging a

President Trump sticker that the coworker had placed on his locker.

         21.   Mr. Lotfi reported this behavior, along with other discriminatory acts,

such as being disallowed overtime hours, to Koch’s Human Resources Manager,

Cindy Dubrey (“Ms. Dubrey”), who is also Caucasian.

         22.   Ms. Dubrey investigated the complaint by Mr. Lotfi and found it had

merit.




                                          4
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 5 of 16




      23.       Despite this, Ms. Dubrey did not follow Koch’s disciplinary procedures

but instead asked Mr. Lotfi what he wanted to happen to the Caucasian coworker he

reported, putting Mr. Lotfi in a difficult and unnecessary position.

      24.       Mr. Lotfi, fearing retaliation from the Caucasian coworker he

reported, told Ms. Dubrey that the Caucasian coworker could keep his job.

      25.       Despite Mr. Lotfi taking this course, Mr. Lotfi was further

retaliated/discriminated against by management not allowing him to work overtime

opportunities despite Caucasian employees being allowed to work overtime.

      26.       This discrimination was captured in an email by Rodney White, the

Plant Manager, to Adam Helms (“Mr. Helms”), Mr. Lotfi’s Superintendent,

respectively.

      27.       After this email, Mr. Helms verbally complained about Mr. Lotfi’s use

of a translator on his phone to read a user manual, which he had done many times

before without issue or reprimand.

      28.       On October 8, 2019, Shane Brandhorst (“Mr. Brandhorst”), a

Caucasian, removed Mr. Lotfi’s lock during a “lock out tag out” - an egregious

Occupational and Safety Hazard Administration (“OSHA”) violation that could

have led to death or serious injury.

      29.       Mr. Lotfi reported this infraction to his Supervisor, Seth Brown (“Mr.

Brown”).


                                           5
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 6 of 16




      30.      Despite Mr. Brandhorst’s violation and Koch’s policy for immediate

termination due to violations of this policy, Mr. Brandhorst was not terminated or

otherwise disciplined by Koch.

      31.      Upon learning that the person who could have caused his death (due to

the safety violation) would still be working with him, Mr. Lotfi reported the

violation to OSHA on or about October 10, 2019.

      32.      Upon Mr. Lotfi reporting the violation to OSHA, Mr. Brandhorst was

terminated by Koch.

      33.      Upon his termination, Mr. Brandhorst began calling, texting, and

harassing Mr. Lotfi, with the ongoing harassment as recent as February 2020.

      34.      On October 29, 2019, another group lock out tag out occurred,

involving (but not limited to) Mr. Lotfi, Mr. Helms, Mr. Brown, and Matt Brown

(“Mr. Brown”).

      35.      During this lock out, a lock was missed, which was immediately

corrected by Mr. Lotfi’s Supervisor.

      36.      Despite the group missing the lock, only Mr. Lotfi was disciplined, and

eventually fired, for this action.

      37.      Upon information and belief, Mr. Brown, a Caucasian (outside of

Plaintiff’s protected class), was awarded Mr. Lotfi’s role after Mr. Lotfi’s

termination.


                                          6
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 7 of 16




      38.    Mr. Brown was awarded this position despite being involved in the

group lock out tag out that resulted in Mr. Lotfi’s termination.

      39.    Mr. Lotfi has been discriminated against by Defendant and treated

differently than similarly-situated employees (including the termination of his

employment) solely because of his race in violation of Title VII and § 1981.

      40.    Defendant and its agents targeted Mr. Lotfi on account of his national

origin (Egyptian) and religion (Islam) in a deliberate effort to discriminate against

him due to his protected class, and no other reason.

      41.    Defendant and its agents further allowed a hostile work environment,

discrimination, and retaliation against Mr. Lotfi on account of his national origin

(Egyptian) and religion (Islam) to persist in the workplace.

                        COUNT ONE
        (DISCRIMINATION BASED UPON RACE, COLOR,
  NATIONAL ORIGIN, AND/OR RELIGION IN VIOLATION OF TITLE
                           VII)

      42.    Plaintiff re-alleges and incorporates the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

      43.    As detailed in the previous factual averments, Plaintiff, an Egyptian

male practicing Islam, has been discriminated against and treated differently than

similarly situated employees because of his race, color, national origin and/or

religion in violation of Title VII.



                                         7
         Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 8 of 16




       44.   The treatment by Defendant affected the terms, conditions, and

enjoyment of Plaintiff’s employment and his right to be free of discrimination based

upon his race, color, national origin, and/or religion.

       45.   The actions and/or omissions of Defendant, as described above, were

done with malice and/or reckless indifference to the federally protected rights of the

Plaintiff.

       46.   The reckless and willful discrimination on the part of the Defendant

constitutes a violation of the Plaintiff’s statutory rights pursuant to Title VII.

       47.   The Defendant’s conduct proximately caused Plaintiff to suffer a loss

of income and benefits, embarrassment, humiliation, loss of reputation, emotional

distress, and mental anguish for which he claims damages.

       48.   Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorneys’ fees, an injunction and declaratory relief is

his only means of securing adequate relief.

       49.   Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful practices unless Defendant is enjoined by the Court.




                                           8
         Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 9 of 16




                       COUNT TWO
 (DISCRIMINATION BASED UPON RACE AND NATIONAL ORIGIN IN
           VIOLATION OF 42 U.S.C. § 1981 and 1981 (a))

        50.   Plaintiff re-alleges and incorporates the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

        51.   As detailed in the previous factual averments, Plaintiff, an Egyptian

male practicing Islam, has been discriminated against, singled out and/or treated

differently than similarly situated employees because of his race and national origin

in violation of 42 U.S.C. § 1981 and 1981(a), as amended by the Civil Rights Act of

1991.

        52.   The treatment by Defendant affected the terms, conditions, and

enjoyment of Plaintiff’s employment and his right to be free of discrimination based

upon his race and national origin.

        53.   The actions and/or omissions of Defendant, as described above, were

done with malice and/or reckless indifference to the federally protected rights of the

Plaintiff.

        54.   The reckless and willful discrimination on the part of the Defendant

constitutes a violation of the Plaintiff’s statutory rights pursuant to § 1981.

        55.   The Defendant’s conduct proximately caused Plaintiff to suffer a loss

of income and benefits, embarrassment, humiliation, loss of reputation, emotional

distress, and mental anguish for which he claims damages.


                                           9
       Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 10 of 16




      56.    Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorneys’ fees, an injunction and declaratory relief is

his only means of securing adequate relief.

      57.    Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful practices unless Defendant is enjoined by the Court.

                          COUNT THREE
              (RETALIATION IN VIOLATION OF TITLE VII)

      58.    Plaintiff re-alleges and incorporates the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

      59.    As detailed in the previous factual averments, Plaintiff has been

discriminated against, singled out and treated differently than similarly situated

employees because of his race, color, national origin and/or religion in violation of

Title VII.

      60.    Defendant has engaged in unlawful retaliatory practices in violation of

Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) by removing job responsibilities,

declining to allow Plaintiff overtime hours despite allowing similarly-situated

workers outside of his protected class overtime hours, not giving Plaintiff a raise

despite giving similarly-situated employees outside of Plaintiff’s protected class a

raise, harassing, and/or neglecting to address reported incidences of harassment,



                                         10
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 11 of 16




discrimination, retaliation, and/or safety violations because Mr. Lotfi opposed

discriminatory practices of the Defendant.

       61.   The treatment by Defendant affected the terms, conditions, and

enjoyment of Plaintiff’s employment and his right to be free of discrimination based

upon their race, color, national origin, and/or religion.

       62.   The actions and/or omissions of Defendant, as described above, were

done with malice and/or reckless indifference to the federally protected rights of the

Plaintiff.

       63.   The reckless and willful discrimination on the part of the Defendant

constitutes a violation of the Plaintiff’s statutory rights pursuant to Section 704(a)

of Title VII, 42 U.S.C. § 2000e-3(a).

       64.   The Defendant’s conduct proximately caused Plaintiff to suffer a loss

of income and benefits, embarrassment, humiliation, loss of reputation, emotional

distress, and mental anguish for which he claims damages.

       65.   Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorneys’ fees, an injunction and declaratory relief is

his only means of securing adequate relief.

       66.   Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful practices unless Defendant is enjoined by the Court.


                                           11
       Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 12 of 16




                            COUNT FOUR
             (RETALIATION IN VIOLATION OF SECTION 1981)

      67.    Plaintiff re-alleges and incorporates the preceding paragraphs and

subsequent factual averments of this Complaint as if fully set forth herein.

      68.    As detailed in the previous factual averments, Plaintiff has been

discriminated against, singled out and treated differently than similarly situated

employees because of his race and national origin in violation of 42 U.S.C. § 1981

and 1981(a), as amended by the Civil Rights Act of 1991.

      69.    Defendant has engaged in unlawful retaliatory practices in violation of

Section 1981 by removing job responsibilities, declining to allow Plaintiff overtime

hours despite allowing similarly-situated workers outside of his protected class

overtime hours, not giving Plaintiff a raise despite giving similarly-situated

employees outside of Plaintiff’s protected class a raise, harassing, and/or neglecting

to address reported incidences of harassment, discrimination, retaliation, and/or

safety violations because Mr. Lotfi opposed discriminatory practices of the

Defendant.

      70.    The treatment by Defendant affected the terms, conditions, and

enjoyment of Plaintiff’s employment and his right to be free of discrimination based

upon their race, color, national origin, and/or religion.




                                           12
        Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 13 of 16




       71.     The actions and/or omissions of Defendant, as described above, were

done with malice and/or reckless indifference to the federally protected rights of the

Plaintiff.

       72.     The reckless and willful discrimination on the part of the Defendant

constitutes a violation of the Plaintiff’s statutory rights pursuant to 42 U.S.C. § 1981

and 1981(a).

       73.     The Defendant’s conduct proximately caused Plaintiff to suffer a loss

of income and benefits, embarrassment, humiliation, loss of reputation, emotional

distress, and mental anguish for which he claims damages.

       74.     Plaintiff has no plain, adequate or complete remedy at law to redress

the wrongs alleged herein, and this suit for back pay, front pay, compensatory

damages, punitive damages, attorneys’ fees, an injunction and declaratory relief is

his only means of securing adequate relief.

       75.     Plaintiff is now suffering and will continue to suffer irreparable injury

from Defendant’s unlawful practices unless Defendant is enjoined by the Court.

                               PRAYER FOR RELIEF

       WHEREFORE, the foregoing averments considered, Plaintiff demands

judgment against the Defendant as follows:




                                           13
          Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 14 of 16




      (A)     Declaratory judgment that Defendant’s employment practices, policies,

procedures, conditions and customs are violative of the rights of the Plaintiff as

secured by Title VII and § 1981.

      (B)     Grant the Plaintiff a permanent injunction enjoining the Defendant, its

agents, successors, employees, and those acting in concert with the Defendant and

at the Defendant’s request from continuing to violate Title VII and § 1981;

       (C)    Order Defendant, their agents, owners, and employees to institute and

carry out policies, practices and programs which provide equal employment

opportunities which eradicate the effects of its past and present unlawful

employment practices, including implementing a consistent policy against

discrimination and retaliation in the workplace.

      (D)     Order Defendant to make Plaintiff whole by providing appropriate front

pay, back pay and other monetary relief as may be available to him, including

damages for his mental and emotional distress, embarrassment, humiliation and

trauma.

      (E)     Award Plaintiff his compensatory and punitive damages under the laws

of the Constitution of the United States.

      (F)     Award Plaintiff his costs and expenses in prosecuting this action,

including an award of reasonable attorneys’ fees.




                                            14
       Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 15 of 16




      (G)   Award such other relief that this Court deems just and proper under the

circumstances.

                         DEMAND FOR JURY TRIAL

      Plaintiff demands trial by struck jury of all issues in this Complaint.


                                       Respectfully Submitted,

                                       /s/ Dustin J. Kittle
                                       Dustin J. Kittle (ASB-8250-T68K)
                                       Ashley M. Posey (ASB-4176-I61D)
                                       Attorneys for Plaintiff

OF COUNSEL:
HUMBLE LAW, LLC
3112 Blue Lake Drive, Suite 100
Birmingham, Alabama 35243
Tel: (205) 358-3100
Fax: (205) 358-3033




                                          15
     Case 4:20-cv-01936-CLM Document 1 Filed 12/04/20 Page 16 of 16




DEFENDANT TO BE SERVED VIA CERTIFIED MAIL:
Koch Foods of Gadsden, LLC.
c/o CT Corporation System
2 North Jackson Street, Suite 605
Montgomery, Alabama 36104




                                   16
